Citation Nr: 0908237	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  03-20 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had creditable active service from May 1969 to 
August, 1971.  The record also establishes that the Veteran 
received a discharge under other than honorable conditions 
for a period of service from August 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2002.  In November 2004, the appellant appeared at a 
videoconference hearing held before the undersigned.  The 
remaining issue of service connection for degenerative 
arthritis of the right shoulder was previously remanded in 
September 2005 and June 2008.  


FINDING OF FACT

Degenerative arthritis of the right shoulder was first 
manifested several years after service, and is not related to 
service, or to service-connected right femur fracture 
residuals, or degenerative joint disease of the knees, right 
hip, or lumbosacral spine.  


CONCLUSION OF LAW

Degenerative arthritis of the right shoulder was not incurred 
in or aggravated in active service, nor is such proximately 
due to or aggravated by service-connected left toe, foot, 
ankle, and/or knee disabilities.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In April 2001, the Veteran was 
notified that his claim, previously denied as not well-
grounded in a June 2000 rating decision, was being 
reconsidered under the VCAA.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the April 2001 letter, prior to the VCAA de 
novo adjudication of the claim, the RO advised the claimant 
of the information necessary to substantiate a claim for 
service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was notified of the service incurrence, current 
disability, and nexus elements of a service connection claim.  
He was advised of various types of lay, medical, and 
employment evidence that could substantiate the various 
elements of his service connection claim.  Later, in a letter 
dated in September 2005, he was provided an updated letter 
regarding those factors.  In addition, he was provided notice 
of the elements required to substantiate a secondary service 
connection claim, including by aggravation.  The claim was 
subsequently readjudicated by means of a supplemental 
statement of the case in January 2008.  Therefore, any timing 
defect in the provision of this aspect of the notice was 
harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Although he was not provided information regarding 
ratings and effective dates, as to this specific claim, there 
is no rating or effective date to be assigned as a result of 
this decision; it was harmless error to have omitted notice 
as to these elements.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the service treatment 
records have been obtained, as have VA treatment records.  VA 
examinations as to nexus were provided, as to all theories of 
entitlement which have been raised.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Dalton v. 
Nicholson, 21 Vet.App. 23 (2007).  He testified at a Board 
videoconference hearing.  He has not identified the existence 
of any potentially relevant evidence which is not of record.  
Thus, the Board also concludes that VA's duty to assist has 
been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including osteoarthritis, if the disability 
was manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is 
no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Generally, to establish service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran contends that he has arthritis of the right 
shoulder which spread from his other service-connected 
orthopedic conditions.  In essence, he contends that the 
arthritis is all part of the same disease process, and, thus, 
of a single etiology.  Thus, he feels that the arthritis in 
the shoulder is related to service-connected arthritis 
present in lumbosacral spine, right hip, and bilateral knees, 
and that it all began with his service-connected femur 
fracture residuals.  He also contends that symptoms of 
arthritis of the right shoulder were present in service, and 
have been since the jeep accident.  

Service treatment records show that in November 1970, the 
Veteran sustained a transverse fracture of the midshaft of 
the right femur in a jeep accident. reportedly, a jeep had 
overturned, throwing him out.  No complaints pertaining to 
the right shoulder were noted in the hospital record.  On a 
medical history obtained in connection with an examination in 
April 1971, the Veteran responded "yes" to a question of 
whether he had now, or had ever had, "painful or 'trick' 
shoulder or elbow."  On the September 1974 separation 
examination the Veteran reported right shoulder pain and 
"popping" since 1970.  X-rays of the right shoulder were 
negative.  In October 1974, he complained of a sore left 
shoulder.  As noted above, the period of service from August 
1971 to October 1974 was determined to be under dishonorable 
conditions, and, hence, a bar to VA compensation benefits, in 
a VA administrative decision dated in June 1975.

After service, the Veteran sought treatment at a VA facility 
in January 1975, complaining of much joint trouble.  He was 
to have X-rays of several joints, including the right 
shoulder, and then be seen in the orthopedic clinic.  X-rays 
of both shoulders were normal.  The orthopedic consult noted, 
as pertinent, that the Veteran complained of a painful 
shoulder; however no abnormal findings or a clinical 
impression were noted.  

The Veteran did not mention a right shoulder condition on his 
initial application for VA compensation filed in December 
1977.  In connection with that claim, the Veteran submitted a 
January 1978 report of an evaluation from W. McCraney, Jr., 
M.D., regarding multiple joints, which mentioned the left 
shoulder but not the right.  

On a VA examination in January 1978, the Veteran stated that 
he pulled a muscle in the left shoulder and mentioned a 
popping shoulder.  He said he hurt his shoulder when he broke 
his leg, but did not identify the shoulder.  X-rays of both 
shoulders disclosed no significant abnormalities.  

VA outpatient treatment records show that in January 1983, 
the Veteran complained of pain in multiple joints, including 
the shoulders.  There was no synovitis, and the impression 
was fibrositis.  Chronic pain was noted in June 1987.  In 
October 1988, it was noted that he had some features of 
fibromyalgia.  

Records obtained from Social Security Administration (SSA) 
include a decision on a claim for supplemental security 
income dated in May 1988, as well as the medical evidence 
used in that decision.  According to the decision, an 
examination in August 1987 by R. Bass, M.D., had shown a mass 
the size of a grape on the right shoulder, and this was 
included in the list of the Veteran' disabilities noted in 
the SSA decision.  However, the report of the August 1987 
examination by Dr. Bass shows that a mass about the size of a 
grape was shown over the left shoulder, with the remainder of 
the upper extremity examination noted to be unremarkable.  

VA treatment records show that in July 1993, the Veteran 
complained of multiple joint pains, including the right 
shoulder.  On examination, the joints were essentially normal 
but voluntary elements precluded an ideal examination.  There 
was full range of motion without synovitis in multiple joints 
including the shoulders, and no inflammatory arthropathy; a 
strong functional component was suspected.  In October 1993, 
it was noted that the Veteran was awaiting removal of a left 
shoulder lipoma until a right shoulder bursitis healed.  

In September 1997, a VA examination of multiple joints, 
including the shoulders, was conducted.  The specific 
complaints, however, referred only to the left shoulder.  On 
examination, the Veteran refused to attempt any range of 
motion studies, but passive range of motion studies were 
normal in both shoulders with mild crepitus.  

On an Agent Orange protocol examination in March 2001, the 
Veteran reported having fractured his femur in a fall off a 
cliff in service.  He reported arthritis in multiple joints, 
including the shoulders, and had limitation of motion with 
pain.  Muscle strength, however, was 5/5 in the upper 
extremities.  The pertinent diagnosis was degenerative 
arthritis.  

In August 2001, the Veteran was seen in a VA facility, 
complaining of pain in multiple joints, including the 
shoulders, which he said had been bothering him since 1982.  
In September 2001, he reported that the pain had become 
severe since last week.  He said he had a history of 
degenerative joint disease in all of his bones.  X-rays of 
the right shoulder in September 2002 disclosed mild arthritis 
changes of the acromioclavicular joint, with the right 
shoulder otherwise normal.  X-rays in July 2005 disclosed 
mile degenerative joint disease of the acromioclavicular 
joint in both shoulders, left greater than right.  

In July 2005, the Veteran was evaluated in a VA rheumatology 
clinic, complaining of arthritis from head to toe.  He was 
referred for evaluation of serum negative spondyloarthritis-
peripheral joint arthritis.  On examination, there was no 
clear synovitis.  The examiner noted that it was difficult to 
tell by history and examination if the arthritis was 
degenerative, related to old trauma, or had an inflammatory 
component.  Further testing was recommended.  When seen for 
follow-up the assessment was degenerative joint 
disease/fibromyalgia, inflammatory joint disease unlikely.  

On a VA examination in November 2005, the Veteran stated that 
he sustained a fracture of his right femur in November 1970 
in a jeep accident while on active duty.  He states that 
around 1971 he developed right shoulder pain.  He thinks that 
he injured it during basic training in a fall, and that he 
has had problems with his right shoulder ever since that 
time.  He complained of loss of motion due to pain.  The 
examiner was unable to carry out range of motion testing due 
to complaints of severe pain, but the examiner noted that his 
symptoms we not supported by the objective findings, and, 
thus, true range of motion could not be determined.  X-rays 
showed some degenerative changes in the acromioclavicular 
joint of the right shoulder.  The examiner did not believe 
that arthritis would be related to a fractured femur, as 
acromioclavicular arthritis is not caused by or a result of a 
femur fracture.  

In an addendum to the examination dated in October 2007, the 
examiner stated that review of the Veteran's claims file, 
including service treatment records and the previous 
examination disclosed that X-ray of the right shoulder in 
September 1974 was negative.  The examiner concluded that the 
acromioclavicular arthritis in the right shoulder was not 
caused by, or a result of, his active duty.

In February 2008, VA received a letter from the Veteran in 
which he stated that he was treated at a VA medical center 
(VAMC) 5 days previously. He further noted that the VA 
physician had told him that the arthritis in his spine and 
knee had spread to his right shoulder. 

The February 2008 treatment record notes "serum-negative 
spondyloarthritis and peripheral joint arthritis:  
rheum[atology] feels DJD/fibromyalgia, inflammatory joint 
[disease] unlikely; has pain in neck, shoulders, knees, 
etc."  X-rays of both shoulders in February 2008 disclosed 
moderate hypertrophic changes in the left shoulder.  He was 
seen for a pain evaluation in March 2008, at which time he 
reported worse pain in the shoulder but also diffuse pain in 
other joints, which was noted to sound like osteoarthritis.  
The assessment was chronic joint 
pain/osteoarthritis/degenerative joint disease.

In light of the Veteran's statement, in October 2008 a VA 
examination was conducted, to determine whether arthritis of 
the right shoulder was secondary to service-connected 
arthritis of the lumbar spine, knees, and hip.  The Veteran 
said that he went over a 100-footcliff in an open jeep in 
service, and broke his right femur and also had a hole in the 
right side of his head; now he states that he has arthritis 
from head to toe.  Examination of the right shoulder revealed 
limitation of motion, with complaints of pain throughout all 
range of motion testing, with guarding throughout the 
examination secondary to pain.  The examiner wished to get a 
magnetic resonance imaging (MRI) scan, but the Veteran 
refused, stating he would be unable to tolerate it due to the 
pain from lying in the scanner.  X-rays in February 2008 
disclosed moderate hypertrophic changes in the left shoulder.  
Based upon a review of the evidence of record the examiner 
concluded that his right shoulder arthritis was not caused 
by, secondary to, or aggravated by his service-connected 
arthritis of the lumbar spine, knee, or hip.  The examiner 
explained the arthritis in the shoulder was degenerative in 
nature, and associated with the wear and tear of aging.  

The Veteran contends that he has arthritis of the right 
shoulder which spread from his other service-connected 
orthopedic conditions.  In essence, he contends that the 
arthritis is all part of the same disease process, and, thus, 
of a single etiology.  Thus, he feels that the arthritis in 
the shoulder is related to service-connected arthritis 
present in lumbosacral spine, right hip, and bilateral knees, 
and that it all began with his service-connected femur 
fracture residuals.  He also contends that symptoms of 
arthritis of the right shoulder were present in service, and 
have been since the jeep accident.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In this case, X-rays of the right shoulder in September 1974, 
January 1975, and January 1978 all disclosed that no 
arthritis was present in the Veteran's right shoulder.  There 
was similarly no evidence of a fracture of the right 
shoulder.  This evidence establishes that degenerative 
arthritis of the right shoulder was not present in service, 
or within a year thereafter.  Moreover, the VA examiner 
concluded, in October 2007, that arthritis of the right 
shoulder was not caused by or the result of active duty.  
This evidence outweighs his lay statements regarding service 
onset.  In this regard, the Veteran is not competent to 
diagnose arthritis, and while he can report symptoms, the VA 
examiner considered those symptoms in determining arthritis 
was not due to service.  

The question of secondary service connection requires medical 
evidence, and the VA examination in November 2005 found that 
degenerative arthritis of the right shoulder was not related 
to service-connected femur fracture residuals, and the VA 
examination in August 2008 determined that it was not related 
to service-connected degenerative joint disease of the 
lumbosacral spine, knees, or right hip.  There is no 
competent evidence which contradicts this medical evidence.  
In this regard, although the Veteran states that his 
arthritis of the right shoulder was linked to other service-
connected arthritis in February 2008, the treatment records 
do not confirm this.  

In sum, the presence of arthritis, and its relation to 
arthritis of other joints, is a medical determination, beyond 
the Veteran's competence as a layman.  The medical evidence, 
which considered the Veteran's statements regarding the 
history of his symptoms, establishes that degenerative joint 
disease of the right shoulder was not present until several 
years after service, and that it is unrelated to service, or 
to service-connected right femur fracture residuals, or to 
degenerative joint disease of the knees, right hip, or 
lumbosacral spine.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Service connection for degenerative arthritis of the right 
shoulder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


